Citation Nr: 0215035	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  02-06 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for a low back disorder.  

At his hearing in August 2002 the veteran submitted a claim 
for service connection for flat feet.  As the claim has not 
been developed or certified for appellate review it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

A low back disability was not present during service or for 
many years thereafter; private medical records show that the 
veteran was first treated for low back pain after a 1981 
accident; his low back disorder is not causally linked to 
service.  


CONCLUSION OF LAW

Service connection  for a low back disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, (West 1991); 
38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters.  The Veterans Claims Assistance Act of 
2000 (the VCAA) provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5103A(a) (West Supp. 2002)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met.  There is no indication that there 
is any additional relevant evidence that has not been 
obtained.  The veteran identified having received treatment 
from doctors B, N and H and from the Cherry Hill Hospital.  
The claims folder contains either records of treatment or 
letters from those care providers outlining the veteran's was 
treatment.  The veteran has not identified any other 
treatment or missing records.  The RO generally kept the 
veteran apprised of what he must show to prevail in his 
claim, what information and evidence he is responsible for, 
and what evidence VA must secure.  In June 2001 the RO 
explained to the veteran in a letter the evidence he needed 
to support his claim.  The evidence appears to be complete.  
The Board notes that the RO requested records from all 
medical care providers identified by the veteran.  No 
additional sources were identified following the issuance of 
the April 2002 statement of the case and May 2002 
supplemental statement of the case.  Thus, the RO indicated 
to the veteran that he must provide the information regarding 
relevant treatment and informed him that VA would obtain any 
records he identified.  He was provided a personnel hearing, 
where he presented testimony in support of his claim.  
Consequently, there is no further duty to notify the veteran 
what evidence he may submit.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

As to a duty to provide an examination with an opinion, the 
Board notes that the question of whether the disability at 
issue exists is not in dispute.  The central question before 
the Board is whether there is competent evidence of a nexus 
between a current low back disability and service.  As there 
is no medical evidence of any abnormal low back findings 
during service or for more than 10 years  thereafter, and in 
view of the normal separation examination and the medical 
evidence of the onset of a low back condition immediately 
after a post-service (emphasis added) accident in 1981, the 
Board finds that there is no duty to request a medical 
opinion.  With no relevant abnormal findings in the service 
medical records, there is nothing in the record for a 
clinician to link a current low back disorder to.  Requesting 
an opinion under these circumstances, where there are no 
relevant abnormalities during or for more than 10 years post-
service, would amount to an opinion on the veteran's 
credibility and not an opinion based on medical evidence.  
Under these circumstances, there is no duty to provide an 
examination and/or a medical opinion.  38 U.S.C.A. 
§ 5103A(D). 

The Board finds that any additional development, to include a 
medical opinion, would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.  

Factual Background.  The veteran was examined at the time of 
his induction into the service in May 1968.  His spine was 
noted to be normal.  On his Report of Medical History the 
veteran checked he had a history of back trouble.  He 
explained he had hurt his back playing football in 1963 and 
had no trouble since.  The service medical records do not 
include any treatment for a low back disorder.  In March 1970 
the veteran was examined prior to this separation from the 
service.  His spine was noted to be normal.  On his Report of 
Medical History dated in March 1970 he checked he had a 
history of recurrent back pain.  The physician noted that 
veteran had recurrent pain in the upper left (emphasis added) 
back.  

In May 2001 the veteran submitted his application for service 
connection for a low back disorder.  He indicated he had been 
treated by Dr. N and Dr. H and at Chestnut Hill Hospital and 
that he had retired from the Post Office due to his back 
disability.  

The RO sent the veteran a letter in June 2001, which they 
explained what evidence was needed to substantiate his claim 
for service connection and what evidence he needed to submit.  
The veteran responded in June 2001, stating that he had been 
treated by an orthopedic surgeon, Dr. M, and a chiropractor, 
Dr. B.  

In July 2001 the veteran submitted a letter from Dr. N, dated 
in September 1987.  Dr. N. wrote that the veteran had been 
followed for low back pain since 1981.  He was diagnosed with 
L5 nerve root irritation.  

The RO received the veteran's records of treatment from the 
Chestnut Hill Hospital in July 2001.  They included records 
of treatment for a cerebrovascular accident and seizures, but 
no records of treatment for a low back disorder.  The only 
references to the low back in those records were notations of 
a past medical history of low back pain.  

A rating decision in January 2002 denied the veteran's claim 
for service connection for a low back disorder.  The veteran 
submitted his notice of disagreement in February 2002.  

In April 2002 the veteran submitted letters from his 
chiropractor, Dr. B, and his orthopedist, Dr. M.  The 
chiropractor stated he had initially seen the veteran in 
April 1993 for constant low back pain with bilateral lumbar 
radiculopathy.  The veteran had a herniation at L5-S1.  The 
letter from Dr. M is dated in 1992.  Dr. M stated the veteran 
had presented with low back pain since an accident in 1981.  
He had been pinned against a wall by his own car as he was 
working on it.  He sustained a fracture to his right tibia 
and fibula and a left ankle fracture.  A work up of his back 
pain in the early 1980's indicated sacralization of the L5 
area.  The veteran had been treated by Dr. H for four years 
for low back pain.  It was his impression the veteran had 
chronic lumbo-sacral spine strain and sprain with 
radiculopathy.  Also submitted was a copy of a March 1992 
letter which stated a computed tomography scan of the lumbar 
spine had findings compatible with calcified herniated 
nucleus pulposis at L5-S1.  In May 1992 a report prepared for 
the U.S. Postal Service revealed the veteran had constant low 
back pain for ten years.  

The veteran submitted a letter from Dr. H in March 2002.  The 
letter was dated in May 1985.  Dr. H. stated the veteran was 
treated in May 1981 for a fracture of the left lateral 
malleolus and a fracture of the right tibia and fibula.  In 
May 1982 the veteran presented with a history of non-
radiating back pain.  Examination revealed diffuse lumbar 
tenderness.  X-rays revealed sacralization of the L5 
vertebra.  

The RO issued a statement of the case to the veteran in April 
2002.  In the statement of the case the RO explained to the 
veteran that VA had a duty to assist the veteran in obtaining 
evidence, listed the evidence in the claims folder and 
explained the circumstances underwhich VA would discontinue 
assistance.  

A supplemental statement of the case was issued to the 
veteran in May 2002.  It included a list of the additional 
evidence submitted by the veteran and reconsidered the claim 
based on the additional records submitted by the veteran.  
The veteran submitted his substantive appeal in May 2002.  

The veteran testified at a hearing before the undersigned 
Member of the Board in August 2002 that he injured his back 
during basic training when he had to carry a man on his back 
100 yards.  (T-3)  He recalled that he did not go on sick 
call because he felt he should not do so and that his back 
continued to be symptomatic, to include when he went on 
marches and carried heavy weapons.  (T-4)  The veteran 
further testified that the location of the in-service back 
injury was in the low back region, that he went for treatment 
after service in the 1970's, and that he retired on 
disability from the Post Office due to his low back and after 
he had a stroke.  (T-12).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2001).  

The appellant may also establish a claim for service 
connection under the chronicity provision of 38 C.F.R. § 
3.303(b) (2001), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim may still be 
established pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App 488, 495-98 
(1997).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Analysis.  The first consideration to be addressed by the 
Board is whether or not the veteran had a low back disorder 
which preexisted his entrance into the service.  On his 
Report of Medical History the veteran stated he injured his 
back playing football in 1963 prior to his entrance into the 
service.  Generally, veterans are presumed to have entered 
service in sound condition as to their health.  See 38 
U.S.C.A § 1111; Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulation provides that except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior to 
service the veteran is presumed to be sound.  38 C.F.R. 
§ 3.304(b).  In Crowe v. Brown, 7 Vet. App. 238 (1994) the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held the regulation expressly 
provided that the term "noted" denotes only such conditions 
as are recorded in examination reports and a history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  Therefore, the Board finds the veteran is 
presumed to have been sound at the time of service entrance 
(38 U.S.C.A. § 1111) and there is no basis in the record to 
rebut that presumption.  

The veteran has asserted that he injured his back in 1968 
during basic training but he did not go on sick call.  The 
service medical records do not include any references to 
complaints of low back pain.  The only reference to back pain 
in service is the notation in March 1970 of recurrent pain 
that was noted to be in the left upper back rather than the 
lower back region.  Moreover, the separation examination in 
March 1970 included a normal clinical evaluation of the 
musculoskeletal system and spine.  

There are no medical evidence of treatment for a low back 
disorder until private medical records reveal the veteran was 
injured in an accident in 1981.  Records from Dr. H show that 
the veteran first presented with back pain in May 1982.  In 
his May 1985 letter DR. H states the veteran was first 
treated in May 1981 for fractures of the left lateral 
malleolus and right tibia and fibula.  Dr. M stated in his 
June 1992 letter the veteran presented with low back pain 
"since" an accident in 1981 when he was pinned against a 
wall by his car.  

The veteran has asserted his current low back disorder 
resulted from carrying another man on his back during basic 
training.  The veteran is not competent to provide an opinion 
on the etiology of his current low back disorder.  That is, 
questions of medical diagnosis or causation require the 
expertise of a medical professional.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  There is no 
evidence that the veteran has the medical background 
sufficient to render such an opinion.  

The Board notes the veteran has not been afforded a VA 
examination to determine the etiology of his current low back 
disorder.  However, as previously discussed, in this instance 
where there is clear evidence of a post-service intercurrent 
back injury and no findings related to the low back in 
service or for more than 10 years thereafter, and considering 
the normal separation examination, there is no duty to 
provide an examination and/or an opinion.  38 U.S.C.A. § 
5103A(D).

A low back disability was not present during service or for 
many years thereafter. Private medical records show that the 
veteran was first treated for low back pain after a 1981 
accident.  As the preponderance of the evidence is against 
the claim that his low back disorder is causally linked to 
service, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  


ORDER

Service connection for a low back disorder is denied.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

